— Judgment, Supreme Court, New York County (Richard Lowe, J., at jury trial and sentence), rendered June 11, 1990, convicting defendant of attempted arson in the second degree and reckless endangerment in the first degree, and sentencing her to concurrent terms of imprisonment of 6 to 12 years and 3 Vi to 7 years, respectively, unanimously affirmed.
Disgruntled over being evicted, defendant spray-painted a hate message on a tenant’s door and liberally doused the halls and stairways of a four story apartment building with gasoline. When several tenants came out and angrily confronted her, defendant left. The fire marshall promptly responded to the scene and supervised the mopping-up and ventilation of the building. A grave risk of death had clearly been created by defendant’s actions (People v Deitsch, 97 AD2d 327). The requisite intent to start a fire can be inferred from her conduct (see, People v Bracey, 41 NY2d 296, 301). The act which gives rise to liability for attempt need not be the final one towards the completion of the offense (People v Mahboubian, 74 NY2d 174, 190), but it must carry the project forward within dangerous proximity to the criminal end to be attained (supra). We find this evidence more than sufficient for the jury to convict defendant of both attempted arson in the second degree and reckless endangerment in the first degree. Concur —Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.